Case 4:18-cv-00298-CVE-JFJ Document 85 Filed in USDC ND/OK on 11/08/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

  Michael Parga, et al.,
                                             Plaintiff(s),

  vs.                                                            Case Number: 18-cv-00298-CVE-JFJ
                                                                 Proceeding: Motion Hearing
  Tulsa County, et al.,                                          Date: 11-8-2019
                                           Defendant(s).         Court Time: 10:00 a.m.

                                                   MINUTE SHEET

   Paul J. Cleary, U.S. Magistrate Judge                 S. Cope, Deputy Clerk    C1, Reporter

  Counsel for Plaintiff: Hayley Elizabeth Horowitz; Kristina Michelle Saleb
  Counsel for Defendants Vic Regalado, Board of Co. Commissioners: Douglas Wilson
  Counsel for Special Judges: Erin Morgan Moore, Stefanie Erin Lawson
  Minutes: Telephone conference held regarding Defendant State Judges’ Motion for Referral to
  Magistrate Judge for Settlement Conference (ECF No. 80). Discussions held regarding whether
  parties are prepared to move forward with settlement. Motion for Referral (ECF No. 80) is
  GRANTED. Parties are directed to provide letters that have been exchanged between parties
  regarding settlement negotiations and a copy of the local criminal rule that is currently being
  used. Also, parties are to submit a five (5) page Settlement Conference Statement by Friday,
  November 15, 2019.




                                     Court Time: 10:06 a.m. - 10:36 a.m.
